Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an application, filed on 01/15/2021, which is a continuation of application PCT/IB2019/057039, filed on 08/21/2019, in which claims 1-20 of the instant application are pending and ready for examination.

Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the application of record.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 04/01/2021.

Drawings

The Examiner contends that the drawings submitted on 02/01/2021 are acceptable for examination proceedings.

Claim Objections

Claim 8 is objected to because there is a lack of antecedent basis for the variable m.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gadde (“CE2.1.3: In-loop filter”). Gadde was cited in Applicant’s Information Disclosure Statement filed on 04/01/2021.

As to claim 14, Gadde teaches an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to (Page 1, Abstract; also see Page 4, Section 4):

determine, for a conversion between a video and a bitstream of the video, that a reconstructed representation of a current sample of video data is to be subject to a bilateral filter defined by one or more parameters based, at least in part, on a weighted sum of sample intensity differences (S.sub.Diff) between a first window covering the current sample and a second window covering a neighboring sample (see Page 1, Section 1 for bilateral filter; also see Page 1, Section 2 for the Equation involving the filtering process; also see Page 2, Figure 2),

wherein multiple sample intensity differences between samples and the current sample inside the first window are assigned unequal weights and multiple sample intensity differences between samples and the neighboring sample inside the second window are assigned unequal weights (see Page 1, Section 2 for the Equation involving the filtering process; also see Page 2, Figure 2);



As to claims 1 and 20, the aforementioned claims are rejected similarly as claim 14.

As to claims 2 and 15, Gadde further teaches wherein the neighboring sample is adjacent to the current sample (Page 2, Figure 1).

As to claims 3 and 16, Gadde further teaches wherein the neighboring sample is non-adjacent to the current sample (Page 2, Figure 1; also see Page 2, Figure 2). 

As to claims 4 and 17, Gadde further teaches wherein the first window and/or the second window is of size 3.times.3 (Page 2, Figure 2).

As to claim 7, Gadde further teaches wherein the unequal weights are predetermined (Page 3, Section 3 – look-up table (LUT) which stores pre-computed filter weights).

As to claim 9, Gadde further teaches wherein the unequal weights are based on one or more of: a quantization parameter (QP), a block size, a shape, or a coding mode (Page 2, Equation for Range.sub.k(x) involving QP).

As to claim 10, Gadde further teaches wherein the unequal weights are applicable with any bilateral filter kernel (Page 1, Section 2; also see Page 3, Section 3).

As to claim 11, Gadde further teaches wherein the conversion includes encoding the video into the bitstream (Page 1, Abstract; also see Page 4, Section 4).

As to claim 12, Gadde further teaches wherein the conversion includes decoding the video from the bitstream (Page 1, Abstract; also see Page 4, Section 4).

As to claim 13, Gadde further teaches wherein the conversion includes generating the bitstream from the video; and the method further comprises: storing the bitstream in a non-transitory computer-readable recording medium (Page 1, Abstract; also see Page 4, Section 4).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gadde in view of Zhang (US 2019/0082176).

As to claim 8, Gadde does not explicitly teach wherein the unequal weights are larger when m=0 than when m>0.

However, Gadde does teach a weight W.sub.k(x) being calculated based on distance and range variable calculations (Page 2, see Equation for W.sub.k(x)). Furthermore, Zhang discloses that the weighting parameters may be fractional values, less than one, or may be greater than one ([0120]). In addition, since m is undefined, it would be apparent to any person of ordinary skill in the art that a scenario would arrive when the unequal weights are larger when a theoretical variable, designated as m, is equal to 0 as opposed to said variable being larger than 0.

.

Allowable Subject Matter

Claims 5, 6, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482